Citation Nr: 1021377	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to May 1981

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In February 2009, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  The case was before the 
Board in June 2009, when the issue of an increased initial 
rating for bilateral hearing loss was remanded for additional 
development.

In June 2009, the Board also denied an initial compensable 
rating for post-traumatic arthritis of the right thumb.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2010 Order, the Court granted a Joint Motion to Terminate the 
Appeal on terms set forth in a Stipulated Agreement between 
the parties (which assigned a 10 percent disability rating 
for the post-traumatic arthritis of the right thumb, 
effective July 14, 2005), to be effective when the Court 
acted to terminate the appeal.  Accordingly, the appeal of 
that claim was terminated.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing 
loss has been manifested by pure tone threshold averages and 
speech recognition scores that correspond to not worse than 
level II hearing acuity in each ear.  


CONCLUSION OF LAW

An initial compensable rating for bilateral hearing loss is 
not warranted at anytime during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2005 
letter as well as the November 2006 statement of the case 
(SOC) and letters dated in April 2007, March 2006 and May 
2008 provided notice on the "downstream" issues of 
increased initial ratings and effective dates and a 
subsequent supplemental SOC (SSOC) dated in September 2009 
readjudicated the matter after further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  It is not alleged that notice was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) ("where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA fee basis audiological examination in 
September 2005 and VA audiological examination in April 2007 
and August 2009.  The examinations were thorough and the 
findings reported included all necessary information for 
rating the bilateral hearing loss claims issue.  The 
examiners expressed familiarity with the Veteran's disability 
picture and specifically noted that the Veteran's claims file 
was reviewed in connection with each examination.  The Board 
finds the examination reports are adequate for rating 
purposes.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The September 2005, April 2007 and August 
2009 audiological examination reports include the examiner's 
comment regarding the impact of the Veteran's hearing loss on 
his occupational and daily activities (difficulty hearing 
engines while working on them, difficulty falling asleep at 
night and interference with communication, and communication 
issues on to one and around many people).  Thus, it is 
established that the VA examiners did consider the functional 
effects caused by the hearing disability.

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as practicably can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The appropriate disability rating for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded a VA fee basis audiological examination 
in September 2005 and VA audiological examination in April 
2007 and August 2009.  

On September 2005 VA fee basis audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
45
LEFT
15
20
35
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted the Veteran's 
complaints of "communication issues one to one and around 
many people."

Applying these findings to Table VI results in a numeric 
designation of I in each ear.  Under Table VII, the numeric 
designation I in each ear requires the assignment of a zero 
percent evaluation under Diagnostic Code 6100.  His decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.

The Veteran had a VA hearing examination in April 2007.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
40
50
LEFT
15
15
35
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that, with respect to tinnitus related 
noises, the Veteran complained of difficulty falling asleep 
at night and interfering with communication and hearing.  

Applying these findings to Table VI results in a numeric 
designation of I in the right ear and II in the left ear.  
Under Table VII, the numeric designation II in the left ear 
and I in the right ear requires the assignment of a zero 
percent evaluation under Diagnostic Code 6100.  His decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.

Finally, the Veteran underwent a third VA hearing examination 
in August 2009.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
70
LEFT
20
20
35
50
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted that hearing loss had significant effect on 
the Veteran's occupation because he had difficulty hearing 
engines while working on them and hearing people.  Hearing 
loss was also noted to affect the Veteran's daily activities 
because he had to ask for repetitions and his preferred 
television volume is too loud for others.  

Applying these findings to Table VI results in a numeric 
designation of II in each ear. Under Table VII, the numeric 
designation II in each ear requires the assignment of a zero 
percent evaluation under Diagnostic Code 6100.  Once again, 
the Veteran's decibel thresholds do not meet the requirements 
of 38 C.F.R. § 4.86 to allow the application of Table VIa for 
exceptional cases of hearing loss.

Accordingly, based on the results of the VA fee basis 
audiological examination in September 2005 and VA 
audiological examination in April 2007 and August 2009 and 
the application of those findings to Tables VI and VII, the 
Board concludes the Veteran's hearing loss is appropriately 
rated at the zero-percent level and "staged" ratings are 
not warranted.  

The Board appreciates the Veteran's assertion that, in light 
of his 20 years of dedicated service, a "fair compensation 
should be considered and granted."  It is important to note 
that the results of the above audiometric testing do not 
signify the absence of a significant disability associated 
with the Veteran's hearing loss.  However, the rating of 
hearing loss disability involves a mechanical application of 
the rating schedule to numeric designations assigned to 
official audiometry results.  Here, such process establishes 
that the Veteran had no worse than level II hearing acuity in 
each ear.  Consequently, inasmuch as there is no evidence 
that the Veteran's hearing loss disability met the schedular 
requirements for a compensable rating at any time during the 
appeal period, the Veteran's claim must be denied.  

The Board has also considered whether referral of this claim 
for extraschedular consideration is warranted.  None of the 
evidence reflects that the Veteran's hearing loss affects his 
daily life in an unusual or exceptional way (he has reported 
difficulty hearing at work, his wife, and while watching 
television and movies).  Cf Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Board finds that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Therefore, his disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 38 C.F.R. § 3.321(b)(1); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).  

Furthermore, the Veteran is employed as of the August 2009 VA 
examination; thus, matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 
(2009).

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim for a compensable rating for 
his bilateral hearing loss disability.  Therefore, the 
benefit of the doubt doctrine does not apply and the claim it 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


